Crapsee, J.
(dissenting). On the 21st day of November, 1932, pursuant to a notice duly served, the testimony of William E. Loomis, who lived at 18 Pine street in the city of Binghamton, was taken before Robert J. Ryan, and on the 12th day of January, 1933, there was filed in the office of the clerk of the county of Broome what purported to be the return of Robert J. Ryan, together with the deposition of such witness.
*308The purported deposition of the witness William E. Loomis was not read to him or subscribed as required by rule 129 of the Rules of Civil Practice, and upon a motion an order was made suppressing said deposition.
Before the adoption of the Civil Practice Act the manner of taking and returning a deposition of a witness was provided for by section 880 of the Code of Civil Procedure and provided that a deposition when completed must be carefully read to and subscribed by the person examined.
The Civil Practice Act provides through section 302 the manner of taking testimony of witnesses and contains no provision that the deposition shall be read to or subscribed by the person examined.
Rule 129 of the Rules of Civil Practice provides that a deposition when completed must be read carefully to the person examined and subscribed by him.
The Rules of Civil Practice were adopted by a convention as provided by chapter 902 of the Laws of 1920, as amended by chapter 370 of the Laws of 1921, and are binding upon all the courts in this State and the justices and judges thereof except the Court for the Trial of Impeachments and the Court of Appeals.
Section 288 of the Civil Practice Act provides that a party to an action may cause to be taken the testimony of any person which is material and necessary where such person is about to depart from the State, or is without the State, or resides at a greater distance than one hundred miles, or is so sick or infirm as to afford reasonable grounds of belief that he will not be able to attend the trial.
William E. Loomis lived in the city of Binghamton, and the only reason for the examination was upon the ground that he was sick or infirm.
The examination was had on the 21st day of November, 1932. The deposition was not immediately transcribed and sometime about a month afterwards William E. Loomis went to a hospital in Brooklyn for an operation where he died.
No reason was suggested in the moving papers why the deposition was not promptly transcribed and signed.
Rule 129 of the Rules of Civil Practice was obtained by taking provisions from sections 880, 883 and 900 of the old Code? of Civil Procedure.
There is nothing inconsistent between section 302 of the Civil Practice Act and rule 129 of the Rules of Civil Practice, and when read together they contain complete directions for the taldng of testimony by deposition.
The object of the Civil Practice Act and Rules of Civil. Practice *309was to simplify the practice and do away with many technical requirements and avoid unnecessary and vexatious delays.
The Rules of Civil Practice are not to override or change the settled meaning of the sections of the Civil Practice Act but are to cover details not inconsistent therewith. This is actually accomplished by reading rule 129 and section 302 together.
The purpose of the provision that a deposition when completed must be read carefully to the person examined and subscribed by him is to permit the witness to make any corrections or changes that he may desire in order to have it conform to his more deliberate recollection of the facts. It is read so that corrections may be made and the witness is free to make such corrections and add such new matter as will make it conform to his more deliberate recollection of the facts.
The deposition provided for by section 302 of the Civil Practice Act is not complete until it has been transcribed, read to and signed by the witness. (Van Son v. Herbst, 215 App. Div. 563.)
The order appealed from should be affirmed, with costs.
Hill, P. J., concurs.
Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.